DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-10, 12-13, 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,233,476 to Strommer et al. “Strommer” in view of U.S. Publication No. 2002/0161306 to Govari et al. “Govari”, U.S. Publication No. U.S. Publication No. 2007/0167701 to Sherman et al. “Sherman”, U.S. Patent No. 6,920,347 to Simon et al. “Simon” and U.S. Publication No. 2006/0004286 to Chang et al. “Chang”.  
As for Claims 1, 4, 7, 9, 12, 15 and 18, Strommer discloses a system for tracking the three dimensional (3D) position and orientation of a flexible surgical instrument within the body of a patient (Abstract; Column 6, Line 50-Column 7, Line 10; also 110 in Figs. 3A-B and corresponding descriptions) comprising at least one flexible instrument for inserting into the body (Figs. 2A-B, 3A-B and 4A-B and corresponding descriptions), an electromagnetic field (EMF) generator for wirelessly transmitting an EMF (108 in Fig. 1 and corresponding descriptions), at least one EMF sensor incorporated into or mounted upon the surgical instrument to convey data used to calculate position and orientation of the EMF sensor to a processing means (Column 7, Lines 1-40).  Strommer also makes it clear that auxiliary EMF sensors may be included to enhance system performance (Column 7, Lines 1-40).  Examiner notes that Strommer’s processor includes a means to superimpose a graphical representation onto displayed image data (Column 7, Lines 1-40).  It should also be noted that in order to superimpose the representation onto image data, a coordinate transformation would be necessary to relate the image’s coordinate system with the EMF sensor system’s coordinate system.  While Strommer’s EMF generator is capable of being (operationally) incorporated into or mounted upon a surgical table configured to support the patient body (fig. 4A), Strommer does not expressly disclose where the EMF generator is mounted to the table beneath the patient as now claimed.  
Govari teaches from within a similar field of endeavor with respect to tracking the position of a device within the body (Abstract) where an EMF generator (e.g. 27 in Fig. 2 and corresponding descriptions) may be located “near the patient such as fixed to the operating table” (Paragraph [0043]).  Examiner notes that Fig. 2 depicts the EMF generator beneath the patient’s torso.  
Strommer to be beneath the patient as described by Govari in order to locate the EMF generator near the patient.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or rearranging parts of Strommer’s system in a known or conventional way without changing the operational function (MPEP 2144.04).  
While Strommer discloses various conventionally known imaging systems for pre-operative or intra-operative imaging, Strommer does not expressly disclose wherein the imaging means used to create the aforementioned image data is a “stereoscopic camera system” as claimed.  It follows, Strommer also does not disclose an EMF sensor incorporated into or mounted upon the stereoscopic camera system.  In addition, while Strommer displays the position and orientation of the sensor superimposed onto the image data, Strommer does not specify that previous measurements remain displayed in order to represent a path that the surgical instrument previously traveled as claimed.    
Sherman teaches from within a similar field of endeavor with respect to computer assisted surgical systems and methods (Abstract) where an image sensor (e.g. stereoscopic camera system) may be used to capture images used for surgical navigation (Paragraphs [0022]-[0027], [0031]).  Examiner notes that such a camera system would provide images in substantially real time in order to work for its intended function.  Moreover, a stereoscopic camera system such as described by Sherman having multiple cameras would capture images of different perspectives and display them in its broadest reasonable interpretation.  For example, Sherman explains that the system may include various camera units (e.g. 16 and 18 in Fig. 1) and that the controller can display to the surgeon different views of the patient including a frontal view, sagittal view and/or oblique view (Paragraphs [0039] and [0053]).  Figs. 11-12 depicts Sherman teaches a display that includes two 2-D representations of an exterior of a patient body taken from different perspectives in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person skilled in the art to have modified the system for medical instrument tracking described by Strommer to include other conventionally known imaging means such as the stereoscopic camera systems described by Sherman in order to provide intraoperative images used to guide/direct a medical procedure.  Such a modification merely involves a simple substation of one known imaging means for another to yield predictable results and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  As for the EMF sensor on the stereoscopic camera unit, Examiner contends that it would have been obvious to a person skilled in the art to have positioned at least one “auxiliary” EMF sensor described by Strommer onto the modified camera unit in order to relate the camera’s coordinate system to the navigation system’s coordinate system.  Simon is herein cited to support this conclusion of obviousness.  For example, Simon teaches from within a similar field of endeavor with respect to image guided surgical navigation systems and methods (Abstract) where an imager’s position should be tracked by the navigation system to relate coordinate systems (Column 9, Lines 40-65; also 222 in Fig. 2 and corresponding descriptions).  
As for the displayed “path”, Chang teaches from within a similar field of endeavor with respect to tracking surgical instruments with EM sensors (Abstract; Paragraphs [0075] and [0095]-[0096]) where a processing means is programmed to not only display the current position of the sensor device(s), but also path indicators indicating prior positions (Paragraph [0104]).  
Strommer configured to superimpose the location and orientation of the sensor equipped on the instrument to also display “path indicators” as described by Chang in order to visually depict the path that the surgical instrument traveled within the body.  Such a modification would appear to enhance patient safety and merely requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding Claims 5 and 13, Strommer teaches the system according to Claim 1, wherein the EMF generator is a multi-axis transmitter that transmits a sequence of electromagnetic signals on different axes (Column 10, Line 55-Column 11, Line 55).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strommer, Sherman, Simon and Chang as applied to claim 1 above, and further in view of U.S. Patent No. 6,450,978 to Brosseau et al. “Brosseau” and U.S. Patent No. 7,988,633 to Hossack et al. “Hossack”.  
As for Claim 17 and the limitation of the system’s ability to superimpose an “appropriate graphical representation” from identification data stored on a memory of the instrument, Examiner notes that the modified system described by Strommer, Sherman, Simon and Chang disclose embodiments where the representation of the surgical instrument depends on actual type of instrument (e.g. Figs. 2B and 4B of Strommer).  However, it is not clear if these representations are stored by the computer to be automatically accessed based on identification data stored on the probe.    
Brosseau teaches from within a similar field of endeavor with respect to computer assisted surgical systems and methods for allowing a surgeon to visualize the interaction 
Hossack teaches a catheter system comprising an RFID on the catheter (instrument) configured to store (e.g. in a memory) identifying information about the catheter that is read by the processing means to relay the catheter information to the operation console (Column 3).  Once the operation console has the identifying information, it is able to automatically select appropriate settings (Column 5, Line 35-Column 6, Line 27).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the instrument described by Strommer, Sherman, Simon and Chang to be equipped with an RFID for conveying device identification information so that the processing means can select an appropriate model of the surgical tool (e.g. representation) as described by Brosseau and Hossack in order to enhance the realistic interaction between the displayed anatomy and the superimposed representation of the surgical tool.  In addition, the proposed modification would allow the system to automatically determine which model to display based on the identification information conveyed to the system and is considered to be merely automating a manual activity (MPEP 2144.04) and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143) in order to enhance workflow of the system.  

Response to Arguments
Applicant's arguments filed 07/12/20201 have been fully considered but are moot in view of the updated grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793